IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-0034-20


                 EX PARTE SULIA LAWRENCE BROWN, Appellant


             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SECOND COURT OF APPEALS
                            TARRANT COUNTY

               Per curiam. YEARY, J., filed a dissenting opinion.

                                          OPINION


       We granted the State’s petition for discretionary review to decide how article 46B.0095(a)

of the Code of Criminal Procedure applies to an incompetent defendant that was a juvenile accused

of engaging in delinquent conduct, found unfit to proceed, and transferred to district court pursuant

to § 55.44 of the Family Code. Having considered the parties’ briefs and the record, however, we

conclude that our decision to grant review was improvident. We therefore dismiss the State’s petition

for discretionary review as improvidently granted.



Delivered: October 12, 2022
Publish